Case 7:20-cv-02607-VB Document 8 Filed 04/30/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x
SAKIYNA PACHECO, individually and on :
behalf of all others similarly situated, :
Plaintiff, : ORDER OF DISMISSAL
v. ;
20 CV 2607 (VB)
IMMEDIATE CREDIT RECOVERY, INC.,
Defendant.
— x

 

The Court has been advised that the parties have settled this case. Accordingly, it is
hereby ORDERED that this action is dismissed without costs, and without prejudice to the right
to restore the action to the Court’s calendar, provided the application to restore the action is
made by no later than June 1, 2020. To be clear, any application to restore the action must be
filed by June 1, 2020, and any application to restore the action filed thereafter may be denied
solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled.

The Clerk is instructed to terminate the consent motion. (Doc. #7).

Dated: April 30, 2020
White Plains, NY

SO ORDERED:
Vincent L. Briccetti
United States District Judge

 
